DETAILED ACTION
The Examiner acknowledges Claims 1-11 and 13-15 have been amended, Claims 12 and 16 have been cancelled and Claims 17-20 have been added.
Election/Restrictions
Newly submitted claims 17-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Previously Examined claims were for an assembly, but these new claims are for a method.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 1, 6-12, 14-16 have been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been considered but are moot because the amendments have necessitated a new ground(s) of rejection.
Claim Rejections - 35 USC § 112
Claim 13 recites the limitation "the smooth skirt outer cylindrical surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 2,073,389 to Engstrom.
Regarding claim 1, Engstrom teaches in Figure 1, an assembly comprising: a cap (3) [protector (Page 1, Lines 43-44)] having a top plate with a flat top and a cylindrical skirt (4) [split metal sleeve (Page 1, Line 45)] depending from an outer, cylindrical periphery of the top plate, the skirt having an axial length, an annular plug (5) [covering (Page 1, Line 46)] placed inside the skirt (4) and against a major portion of the skirt (4) and extending around a circumference of the skirt (4), the plug (5) having a radial thickness and an axial length, the plug having an undeformed inner diameter smaller [yieldably engaged (Page 1, Lines 46-51)] than the outer diameter of a cylinder (1) [pipe (Page 1, Lines 40-41)], and having an axial length over half the axial length of the cap (3) with a bottom of the plug (5) at a bottom of the skirt (4), the plug (3) has an inner cylindrical surface and an opposing outer cylindrical surface, the inner and outer cylindrical surfaces are straight along the axial length. Engstrom does not teach a radial thickness of the plug is 0.3 to 1.0 inch. However, it would have been an obvious matter of design choice to specify a certain radial thickness for the plug since such a modification Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 2, Engstrom teaches an assembly with a plug but is silent about the exact axial length of the plug. However, it would have been an obvious matter of design choice to specify a certain axial length for the plug since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In the instant case, it would have been obvious to one of ordinary skill in the art to make the plug long enough to protect the pipe but not too long to waste material.
Regarding claim 3, Engstrom teaches in Figure 1, the plug (5) has an axial length at least 80% of the axial length of the skirt (4).

Regarding claim 6, Engstrom teaches an assembly comprising an annular plug, wherein the plug is made from cork or rubber (Page 1, Lines 46-48), not the specified foam material. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plug out of a foam material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, it would have been obvious to choose a material that would protect the pipe.
Regarding claim 7, Engstrom teaches an assembly comprising an annular plug, wherein the plug is made from cork or rubber (Page 1, Lines 46-48) which are types of pipe insulation.
Regarding claim 8, Engstrom teaches in Figure 1, the plug (5) has a rectangular cross-section.

Regarding claim 13, Engstrom teaches in Figure 1, the outer cylindrical surface is straight in the axial direction.
Regarding claim 14, Engstrom teaches in Figure 1, the annular plug (5) has a uniform thickness.
Regarding claim 15, Engstrom teaches in Figures 1 and 6, the annular plug (5/18) is in the shape of a ring with a generally rectangular cross-section.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 2,073,389 to Engstrom in view of US Patent Application Publication # 2018/0231146 to O’Neil.
Regarding claim 5, Engstrom teaches a cap but does not teach a plurality of flexible whiskers connected to the top of the cap and extending upwardly. However, O’Neil teaches in Figure 10, a cap (72) comprising a plurality of flexible whiskers (78) (Paragraph 0089) connected to a top of the cap (72) and extending upward. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put whiskers on top of the cap of Engstrom as an aesthetic choice as a matter of visual appeal.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious the plug has an undeformed outer diameter larger than an inner diameter of the skirt so the plug is compressed when inside the skirt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635